DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 31 depends from claim 9 which is directed to a method for manufacturing a lactic acid bacterium-containing chocolate and has been withdrawn because it is directed to an invention that is independent or distinct from claim 1. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim status
The examiner acknowledged the amendment made to the claims on 03/03/2022.
Claims 1, 5-6, 8-9, 16-17, 22, 25 and 28-31 are pending in the application. Claim 1 is currently amended. Claims 5-6, 8, 16-17, 22, 25 are previously presented. Claims 2-4, 7, 10-15, 18-21, 23-24 and 26-27 are cancelled. Claims 9, 28 and 31 are withdrawn 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “wherein increase in equilibrium relative humidity (ERH) of the chocolate is suppressed during storage”. It is unclear what reference product is being compared with such that the increase in ERH of the claimed chocolate is suppressed during storage. It is further unclear what storage conditions (such as temperature and humidity) are. It is further unclear what the storage time is. Clarification is required.
Claim 30 depends from claim 29 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baba EP 0704164 A2 (hereinafter referred to as Baba) in view of Yozo JPH06343391A (JP1994343391A) (hereinafter referred to as Yozo, English translation relied on for reference) and Kaiser US Patent No. 6,391,373 (hereinafter referred to as Kaiser).
Regarding claims 1 and 6, Baba teaches a chocolate comprising living lactic acid bacterium such as genus Lactobacillus at amount of 5 x 106-5 x 108 bacteria per gram of chocolate (page 2, line 3-4 and 39-45, page 4, line 26-46, 57-58 and page 5, line 1). 
The amount of lactic acid bacterium as disclosed by Baba falls within that recited in claim 1, and encompasses that recited in claim 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Baba is silent regarding the average particle size of the solid particles in the chocolate.
 Yozo teaches a method of making chocolate wherein the solid particles constituting the chocolate are decreased to an average particle size of equal or less than 10 microns through using a jet mill or an ultra-high pressure impactor, for the purpose of achieving a smooth and thick mouthfeel and improving workability of the resultant particles (English Abstract; [0005]; [0007]). Yozo further teaches that chocolate has a structure in which finely divided solid particles are wrapped in fats and oils in the manufacturing process and the smaller the particle size, the smoother the mouth feels and the higher the quality. However, if the particle is excessively atomized, the surface area will increase and the amount of oil and fat adhering to the outer peripheral surface of the fine particles will tend to be insufficient, and as a result, the fluidity of chocolate will decrease and it will exhibit high viscosity, which makes it difficult to manufacture and causes drawbacks such as poor melting of the finished product in the mouth ([0002]).
Kaiser teaches that particle size of the solid particle in chocolate influences the viscosity of chocolate. Generally, as the particle size of the solids-containing ingredients decreases, viscosity increases. Moreover, it is also recognized that particles below 5 microns will make the chocolate extremely thick and difficult to manage during pumping, depositing, and enrobing operations. However, coarse particles having a particle size greater than 60 microns will give the chocolate an unacceptable gritty sandy texture (column 2, line 32-34; column 3, line 22-32). Kaiser further teaches controlling the particle size through selective milling or grinding (column 3, line 28-34).
Baba, Yozo and Kaiser are all directed to chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Baba by optimizing the average particle size of the chocolate solid 
The average particle size as taught by Yozo encompasses that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Baba is silent regarding the limitation that “the particle size has a single distribution peak”. However, this limitation reflects the particle size distribution for the solid particles in chocolate. Kaiser teaches that particle size distribution of the solid particle in chocolate affects, inter alia, the rheological characteristics and the processing of the chocolate such as the amount of fat being used, and that a desired particle size distribution could be achieved through selective milling and/or classification (column 12, line 20-57).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the particle size distribution of the solid particles through selective milling and/or classification such that the chocolate has good rheological characteristic and suitable amount of fat. As such, the limitation about the single peak as recited in claim 1 is merely an obvious variant of the prior art.
Regarding claims 8 and 22, Baba teaches a food comprising the lactic acid bacterium containing chocolate (page 5, line 38-54).
Regarding claim 29, given that Baba in view of Yozo and Kaiser as recited above teaches a LAB-containing chocolate that is essentially the same as that recited in 
Regarding claim 30, Baba teaches a food comprising the lactic acid bacterium containing chocolate (page 5, line 38-54).

Claims 5, 16-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Yozo and Kaiser as applied to claim 1 above, and further in view of Jeon WO2014/196775 A1 (hereinafter referred to as Jeon, US Patent Applicant Publication No. 2016/0129057 relied upon for reference as English language equivalent) .
Regarding claims 5 and 16-17, Baba, as recited above, teaches a food comprising chocolate comprising Lactobacillus at an amount of 5 x 106-5 x 108 bacteria per gram of chocolate (page 2, line 3-4 and 39-45, page 4, line 26-46, 57-58 and page 5, line 1), the amount of which encompasses that recited in claim 16. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Baba in view of Yozo and Kaiser is silent regarding Lactobacillus being Lactobacillus brevis.
Jeon teaches adding Lactobacillus brevis to chocolate to obtain a functional health food ([0047; 0053]). Both Baba and Jeon are directed to chocolate that comprises Lactobacillus. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Baba by using Lactobacillus brevis where Baba teaches genus Lactobacillus, because Lactobacillus brevis is an art-recognized Lactobacillus species suitable to be added to chocolate to perform its function in health.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Regarding claim 25, Baba teaches a food comprising the lactic acid bacterium containing chocolate (page 5, line 38-54).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, applicant submits that LAB-containing chocolate having single distribution peak and a particle size of greater than 6.7 micron and less than 7 micron has superior LAB survival rate.
Applicant’s arguments are considered but not found persuasive. Applicant is invited to refer to para. 27-31 of the office action mailed 12/03/2021 for examiner’s response. In particular, given that the chocolate samples shown in the specification do not have the same water activity values to begin with, and that water activity is known to affect survival rate of a LAB, it is questionable that the superior survival rate in inventive 
Applicant asserts on page 7 of the Remarks that inventive chocolate 1 and chocolate 2 has superior ERH suppression than comparative chocolate 3 and chocolate 4 as shown in Fig. 3, which is unexcepted.
Applicant’s assertions are considered but found not sufficient in rebutting the prima facie case of obviousness because:
First, the showing is not commensurate in scope with the claim. In particular, the result of two inventive chocolates with one single distribution peak and a particle size of 6.7 and 6.9 micron respectively is not sufficient in covering a broader recitation of greater than 6.7 micron and less than 7 micron for the particle size, given that no trend could be ascertained from the showing in Fig. 3. It is unclear how a chocolate having a single distribution peak and a particle size of 7 micron, or below 6.7 microns will behave in the capacity of ERH suppression (notes that there is no ERH data for a chocolate having a particle size that is below 6.7 micron at all). The office submits that the showing will be more meaningful if the applicant could provide more datapoints demonstrating that those samples within the claimed particle size range perform well 
Second, it does not appear that inventive chocolate 1-2 are significantly superior to comparative chocolate 3 in suppressing ERH from Fig. 3. The examiner notes that at 25 hours, inventive chocolate 2 and comparative chocolate 3 almost have the same ERH variation value, and that at 98 hours, the ERH variation of inventive chocolate 1 is only slightly lower than comparative chocolate 3. Therefore, it appears that the claimed sample does not show superior ERH suppression than the comparative sample.
In addressing the issue raised by the examiner in the office action mailed 12/03/2021 that chocolate 1 and chocolate 3 have differ amounts of LAB thus the latter is expected to have lower survival rate, applicant argues on page 7 of the Remarks that since the number of bacteria blended in the chocolate is very low, the initial LAB amount would not significantly affect the viability of the LAB during long-term storage.
The examiner disagrees. The issue is not the relative amount of LAB in a chocolate. The issue is the difference of  LAB amount in two chocolates. Applicant recites on page 8, third paragraph of the Remarks filed 11/08/2021 that “the fewer bacteria cells per gram of chocolate dough, the more stable the lactic acid bacterium will be that is contained in the chocolate dough”. 
For the reasons set forth above, the Office takes the stance that the showing is not sufficient in rebutting the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791